 1                                                                       Judge Robert S. Lasnik
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR08-082RSL
 8                                                )
                     Plaintiff,                   )
 9                                                )   ORDER GRANTING MOTION FOR
                v.                                )   EARLY TERMINATION OF
10                                                )   SUPERVISED RELEASE
     SHAWN VANELL PIPER,                          )
11                                                )
                     Defendant.                   )
12                                                )
13
14          This matter has come before the Court on Defendant’s motion to terminate his

15   remaining period of supervised release. The Court has reviewed the motion, records,

16   and files herein, as well as the factors set forth in 18 U.S.C. § 3553(a).

17          IT IS NOW ORDERED that Defendant’s term of supervised release be

18   terminated pursuant to 18 U.S.C. § 3583(e).

19          DATED this 8th day of March, 2019.

20
21                                                     A
                                                       Robert S. Lasnik
22
                                                       United States District Judge 
23   Submitted by:

24   s/ Dennis Carroll
25   Assistant Federal Public Defender
     Attorney for Shawn Vanell Piper
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER FOR TERMINATION                                         1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                           Seattle, Washington 98101
       (Shawn Vanell Piper; CR08-082RSL) - 1                                      (206) 553-1100
